NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2883-20

SCOTT C. MALZBERG, a/k/a
SCOTT MALZBERG,
                                           APPROVED FOR PUBLICATION
Plaintiff-Appellant,
                                                    September 27, 2022
                                                  APPELLATE DIVISION
v.

CAREN L. JOSEY, JAMES
RIVER INSURANCE COMPANY,
PORTIER, LLC, and RIDER
INSURANCE COMPANY,

     Defendant-Respondents.
______________________________

            Submitted September 13, 2022 – Decided September 27, 2022

            Before Judges Sumners, Geiger, and Susswein.

            On appeal from the Superior Court of New Jersey,
            Law Division, Essex County, Docket No. L-7858-17.

            Davis, Saperstein & Salomon, PC, attorneys for
            appellant (Grace E. Robol, of counsel and on the
            briefs).

            Goetz, Schenker, Blee & Wiederhorn, attorneys for
            respondent James River Insurance Company (Daniel
            Szep, on the brief).

      The opinion of the court was delivered by

SUSSWEIN, J.A.D.
      Plaintiff Scott C. Malzberg appeals from the January 25, 2019 Law

Division order granting summary judgment in favor of defendant James River

Insurance   Company     (James    River),   dismissing   plaintiff's   claim   for

underinsured motorist coverage.      This case presents a question of first

impression regarding the scope of the Transportation Network Company

Safety and Regulatory Act (TNCSRA or Act), N.J.S.A. 39:5H-1 to -27.

Plaintiff was injured in a motor vehicle accident while he was operating his

motorcycle as an Uber Eats delivery driver. The sole legal issue raised in this

appeal is whether the Act—which requires "transportation network companies"

(TNCs) to provide at least $1.5 million in underinsured motorist coverage —

applies to food delivery services, such as Uber Eats.

      In granting summary judgment dismissal, Judge Stephen L. Petrillo held

that the Act only regulates companies that use a digital network such as a

mobile phone application (app) to connect a "rider" to a "prearranged ride."

See N.J.S.A. 39:5H-2. Judge Petrillo concluded that the Act applies only to

the prearranged transport of persons and not to the delivery of food. We agree.

Nothing in the statutory text or legislative history of the TNCSRA suggests

that the Legislature intended to regulate app-based food delivery services.




                                                                           A-2883-20
                                       2
                                              I.

        We discern the following pertinent facts and procedural history from the

record.    On June 30, 2017, plaintiff enrolled with defendant Portier, LLC

(Portier) to use his personal vehicle—a motorcycle—to deliver food. Portier

generates leads to independent food delivery service providers—the drivers—

through a mobile phone application known as Uber Eats. 1 The Uber Eats app

allows food delivery service providers and restaurants to connect with each

other so that they can fulfill orders placed by consumers.

        Plaintiff was required to sign a "Technology Services Agreement" with

Portier. Section 8.3 of that agreement provides:

              You understand and acknowledge that your own
              insurance policy (e.g., automobile or other liability
              insurance policy) may not afford liability,
              comprehensive, collision, medical payments, personal
              injury protection, uninsured motorist, underinsured
              motorist, damage to property in your care, custody and
              control, or other coverage for the Delivery Services
              you provide pursuant to this Agreement. If you have

1
    Judge Petrillo noted that Portier is a:

              [W]holly-owned subsidiary of Uber Technologies,
              hereinafter referred to as Uber, [which] provides lead
              generation services to independent providers of food
              delivery services through Uber's mobile application
              known as Uber Eats. That is, essentially, a spin-off of
              the ride sharing company which uses Uber's existing
              fleet of independent drivers to deliver food from
              participating restaurants directly to consumers.


                                                                         A-2883-20
                                              3
            any questions or concerns about the scope or
            applicability of your own insurance coverage, it is
            your responsibility, not that of [Portier], to resolve
            them with your insurer(s).

      Section 8.4 of the Services Technology Agreement further provides that:

            [Portier] may maintain during the term of this
            Agreement insurance related to your provision of
            Delivery Services as determined by [Portier] in its
            reasonable discretion, provided that [Portier] and its
            Affiliates are not required to provide you with any
            specific insurance coverage for any loss to your
            Transportation Method or injury to you.

      On August 17, 2017, plaintiff was in the process of making a food

delivery for Uber Eats when a vehicle driven by defendant Caren L. Josey

(Josey) made a left turn onto the Route 17 entrance ramp in Hackensack and

collided with plaintiff's motorcycle. Plaintiff was thrown from the motorcycle

and sustained significant injuries requiring multiple surgeries.

      Josey was insured by CURE Auto Insurance with bodily injury liability

coverage limited to $15,000 per person and $30,000 per accident. Plaintiff's

injuries exceeded the limits of Josey's personal auto insurance policy.

      Portier had procured a business auto insurance policy from James River.

That policy provides in pertinent part, "[w]e will pay all sums an 'insured'

legally must pay as damages because of 'bodily injury' or 'property damage' to

which this insurance applies, caused by an 'accident' and resulting from the

ownership, maintenance or use of a covered 'auto.'" The James River policy

                                                                          A-2883-20
                                        4
defines an "insured" to include "Delivery Drivers" who have entered into a

contract to use the "UberPartner Application" and who have logged into the

"UberPartner Application."    Importantly, however, the James River policy

does not provide underinsured motorist benefits.

      On November 6, 2017, plaintiff filed a complaint against Josey claiming

negligence. On December 28, 2017, plaintiff filed an amended complaint,

adding James River as a defendant and seeking coverage from James River for

plaintiff's injuries that exceeded the limits of Josey's personal auto insurance

policy. On February 8, 2018, plaintiff filed a second amended complaint,

adding Portier as a defendant.      Plaintiff alleged in the second amended

complaint that, at the time of the accident, he was "employed and/or insured

with [Portier], the insured of defendant [James River]" and claimed that he is

"entitled to underinsured motorist benefits from defendant [James River]." On

April 16, 2018, plaintiff filed a third amended complaint, adding Rider

Insurance Company as a defendant. 2




2
   The complaint against Rider Insurance Company has no bearing on the
substantive issue presented in this appeal and is pertinent only insofar as the
date of its dismissal with prejudice determines when all complaints in the
matter were finally resolved. See infra Section II (discussing James River's
contention that the present appeal was not timely filed and should not be
heard).


                                                                         A-2883-20
                                       5
        On October 12, 2018, the complaint against Portier was dismissed

without prejudice and that matter was compelled to arbitration.             The

complaints against the other defendants were not affected by the order to

compel arbitration.

        Following the exchange of discovery, James River filed a motion for

summary judgment seeking dismissal of the complaint against it with

prejudice. On January 25, 2019, Judge Petrillo convened oral argument on

James River's motion for summary judgment.           At the conclusion of the

hearing, the judge rendered an opinion on the record and issued an order

granting James River's motion for summary judgment and dismissing the

complaint with prejudice as to all claims against James River. The January 25,

2019 order is the subject of the present appeal.

        On May 4, 2020, a stipulation of dismissal with prejudice was filed with

respect to the complaint against Josey.       A stipulation of dismissal with

prejudice was filed as to defendant Rider Insurance Company on June 29,

2020.     The complaint against Portier—which had been dismissed without

prejudice when that matter was compelled to arbitration—was reinstated and

restored to the active trial calendar by order dated March 10, 2021.           A

stipulation of dismissal with prejudice as to Portier was filed on May 11, 2021.

The present appeal was filed on June 15, 2021.



                                                                         A-2883-20
                                        6
      Plaintiff raises the following contention for our consideration:

            POINT I:

            THE TRIAL COURT IMPROPERLY GRANTED
            THE SUMMARY JUDGMENT MOTION.

                                        II.

      We first address James River's contention that plaintiff's appeal was filed

untimely pursuant to Rule 2:4-1(a), which generally requires that appeals from

final judgments be filed within forty-five days of their entry. A judgment is

deemed to be final when all claims as to all parties are resolved. See R. 2:2-

3(b) ("Final judgments of a court, for appeal purposes, are judgments that

finally resolve all issues as to all parties."). James River argues that the forty -

five-day deadline for filing this appeal started to run when the stipulation of

dismissal with prejudice was filed as to defendant Rider Insurance Company

on June 29, 2020. We disagree; the forty-five-day deadline started to run

when the claims against Porter were resolved.

      Rule 2:2-3(a) governs the right to appeal from final judgments and

delineates various orders that, although interlocutory, are deemed final for

purposes of filing an appeal as of right. GMAC v. Pittella, 205 N.J. 572, 583

(2011).    In Pittella, our Supreme Court addressed "whether an order

compelling arbitration as to one or more, but not all, claims and parties is final

for purposes of appeal." 205 N.J. at 574. The Court exercised its rulemaking


                                                                             A-2883-20
                                         7
authority to amend Rule 2:2-3(a) to add orders compelling arbitration to the

list of interlocutory orders that are deemed final for purposes of appeal. Id. at

586. To dispel any doubts about the need to seek timely appellate review of an

order compelling arbitration, the Court admonished, "[b]ecause the order shall

be deemed final, a timely appeal on the issue must be taken then or not at all."

Ibid. The Court reasoned that "[a] party cannot await the results of compelled

arbitration and gamble on the results" before filing an appeal. Ibid.

      The appeal before us is distinguishable from the circumstances in

Pittella. In that case, Pittella appealed from the order compelling arbitration.

In contrast, in the present matter, the subject matter of the appeal brought by

plaintiff is not related to the October 12, 2018 order to compel arbitration of

plaintiff's claim against Portier.   Rather, plaintiff appeals from the order

granting summary judgment dismissal in favor of James River. We agree with

plaintiff that, in this case, the claims against all parties were not finally

resolved for purposes of Rule 2:2-3(a) until the complaint against Portier was

resolved through the stipulation of dismissal entered on May 11, 2021. Thus,

the present notice of appeal, filed on June 15, 2021, was timely filed within

forty-five days of that milestone.




                                                                          A-2883-20
                                       8
                                       III.

      We turn next to the novel substantive issue plaintiff raises. Rule 4:46-

2(c) directs that summary judgment shall be granted "forthwith if the

pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to

any material fact challenged and that the moving party is entitled to a

judgment or order as a matter of law." An appellate court employs that same

standard and reviews the Law Division decision de novo. Branch v. Cream-O-

Land Dairy, 244 N.J. 567, 582 (2021). No special deference is afforded to the

trial court's interpretations of the law and legal consequences that flow from

established facts. Invs. Bank v. Torres, 243 N.J. 25, 47 (2020) (citing Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016)). We emphasize that, in this instance, there is no dispute as to the

relevant facts. Rather, this case hinges on an interpretation of the scope of the

TNCSRA. We therefore review the trial court's interpretation of the statute

with a fresh set of eyes.

                                       A.

      We begin our analysis of the Act by acknowledging certain basic

principles of statutory construction. Our Supreme Court has clearly stated that

"[t]he overriding goal of all statutory interpretation 'is to determine as best we



                                                                           A-2883-20
                                        9
can the intent of the Legislature, and to give effect to that intent.'" State v.

S.B., 230 N.J. 62, 67 (2017) (quoting State v. Robinson, 217 N.J. 594, 604

(2014)). Consequently, "[t]o determine the Legislature's intent, we look to the

statute's language and give those terms their plain and ordinary meaning

because 'the best indicator of that intent is the plain language chosen by the

Legislature.'"   State v. J.V., 242 N.J. 432, 442-43 (2020) (first citing

DiProspero v. Penn, 183 N.J. 477, 492 (2005); and then quoting Johnson v.

Roselle EZ Quick, LLC, 226 N.J. 370, 386 (2016)). Accordingly, "[i]f, based

on a plain and ordinary reading of the statute, the statutory terms are clear and

unambiguous, then the interpretative process ends, and we 'apply the law as

written.'" Id. at 443 (quoting Murray v. Plainfield Rescue Squad, 210 N.J.

581, 592 (2012)). It is inappropriate for "[a] court . . . [to] rewrite a plainly[

]written enactment of the Legislature [or to] presume that the Legislature

intended something other than that expressed by way of the plain language."

Ibid. (third alteration in original) (quoting O'Connell v. State, 171 N.J. 484,

488 (2002)). Only "[i]f . . . the statutory text is ambiguous, [can courts] resort

to 'extrinsic interpretative aids, including legislative history,' to determine the

statute's meaning." Ibid. (quoting S.B., 230 N.J. at 68).

      There have been no published cases interpreting the insurance-related

provisions of the TNCSRA, or any other provision of the Act for that matter.



                                                                            A-2883-20
                                        10
The core issue, in a nutshell, is whether the Act regulates app-based food

delivery services or instead is limited to regulating companies and drivers that

arrange and provide transportation services for passengers.

         In determining the scope of the statute's intended reach, that is, its

"overall meaning," see Miah v. Ahmed, 179 N.J. 511, 521 (2004), we pay

special attention to the definition section. Even before we carefully examine

the plain text of specific definitions, we consider which terms and phrases the

Legislature saw fit to define rather than rely on their plain and ordinary

meaning.       The very existence—or non-existence—of specific definitions

reveals the basic concepts and principles the Legislature deemed to be

especially important, warranting precise and explicit formulations.          The

Legislature's decision to define certain terms but not others can thus provide

insight into the overall meaning of the statutory scheme and the scope of its

reach.

         We next reproduce the definitions set forth in N.J.S.A. 39:5H-2 that are

directly relevant to this appeal:

                     "Personal vehicle" means a motor vehicle that is
               used by a transportation network company driver to
               provide prearranged rides and is owned, leased, or
               otherwise authorized for use by the transportation
               network company driver. . . .

                     "Prearranged ride" means the provision of
               transportation by a transportation network company

                                                                          A-2883-20
                                        11
           driver to a transportation network company rider,
           beginning when a driver accepts a ride requested by a
           rider through a digital network controlled by a
           transportation network company, continuing while the
           driver transports a requesting rider, and ending when
           the last requesting rider departs from the personal
           vehicle. . . .

                 "Transportation network company" means a
           corporation, partnership, sole proprietorship, or other
           entity that is registered as a business in the State or
           operates in this State, and uses a digital network to
           connect a transportation network company rider to a
           transportation network company driver to provide a
           prearranged ride. . . .

                 "Transportation network company driver" or
           "driver" means a person who receives connections to
           potential riders and related services from a
           transportation network company in exchange for
           payment of a fee to the transportation network
           company, and uses a personal vehicle to offer or
           provide a prearranged ride to a rider upon connection
           through a digital network controlled by a
           transportation network company in return for
           compensation or payment of a fee.

                 "Transportation network company rider" or
           "rider" means a person who uses a transportation
           network company's digital network to connect with a
           transportation network company driver to receive a
           prearranged ride from the driver using the driver's
           personal vehicle.

           [N.J.S.A. 39:5H-2.]

     Most notably, nothing in the definition section—or any other section of

the Act for that matter—refers to the delivery of food. The absence of any



                                                                     A-2883-20
                                     12
reference to food delivery in the definition section stands in stark contrast to

the interrelated definitions that refer explicitly and repeatedly to "rides" and

"riders," which clearly denote the transport of human passengers.

      Furthermore, the list of for-hire motor vehicles that are expressly

excluded from the Act's reach 3 all share an important common feature: they are

all used to transport passengers.       Accordingly, every type of vehicle

specifically mentioned in the definition section of the TNCSRA, whether

included or excluded from the Act's governance, is used to transport people. It

bears noting that the Act specifically exempts transportation network company

drivers from registering their personal vehicles as "commercial or for hire

vehicle[s]." N.J.S.A. 39:5H-3. Apart from that exemption, there are no other

references in the Act to "commercial vehicles," which are defined in N.J.S.A.

3
   Specifically, the definitions of "personal vehicle" and "prearranged ride"
exclude autocabs, taxis, limousines, autobuses, jitneys, motor buses, other for-
hire vehicles, and vehicles used for carpools and van pools. The definition of
"transportation network company" further excludes entities that arrange non -
emergency medical transportation services for certain Medicaid and Medicare
recipients. The list of excluded vehicles is important in revealing the scope of
the statutory scheme because the Act explicitly provides that transportation
network companies and drivers are governed exclusively by the TNCSRA.
N.J.S.A. 39:5H-26. Under this framework, transportation network companies
and drivers are not required to register their personal vehicles as commercial
for-hire vehicles. N.J.S.A. 39:5H-3. Nor are they required to obtain a license
or permit from a county or municipality. N.J.S.A. 39:5H-26. The excluded
vehicles, in contrast, remain subject to other statutes, regulations, and local
ordinances that govern the licensing and operation of for-hire vehicles used to
transport passengers.


                                                                         A-2883-20
                                      13
39:1-1 to "include[] every type of motor-driven vehicle used for commercial

purposes on the highways, such as the transportation of goods, wares and

merchandise." N.J.S.A. 39:1-1. The absence of any reference in the definition

section to any vehicles that transport goods rather than passengers supports our

conclusion that the Legislature in enacting the TNCSRA was concerned only

with vehicles while they are being used to transport persons. Cf. Hovbilt, Inc.

v. Township of Howell, 263 N.J. Super. 567, 571 (App. Div. 1993) (explaining

that under the principle of ejusdem generis, "when general words follow

specific words in a statutory enumeration, the general words are construed to

embrace only the objects similar in nature to those objects enumerated by the

preceding specific words[,] . . . sav[ing] the legislature from spelling out in

advance every contingency in which the statute could apply").

      Aside from the definition section, the text of the entire Act includes only

one explicit reference to services that involve the transport of something other

than persons, and that reference is done in the context of explaining what

transportation network companies and drivers may not do if they are to remain

within the scope of the Act. Specifically, N.J.S.A. 39:5H-3 provides:

            A transportation network company or a transportation
            network company driver shall not provide a taxi,
            limousine, or other for-hire vehicle service, or freight
            service except as authorized pursuant to applicable
            law. A transportation network company driver shall
            not be required to register the driver's personal vehicle

                                                                          A-2883-20
                                       14
            used to provide prearranged rides as a commercial or
            for-hire vehicle.

            [N.J.S.A. 39:5H-3 (emphasis added).]

      This provision confirms that freight services are governed by other

applicable laws, not the TNCSRA. Given that the Act expressly provides that

transportation network companies and drivers "shall be governed exclusi vely

by [the Act]," N.J.S.A. 39:5H-26, the declaration that freight services are

subject to other applicable laws bolsters our conclusion that such services fall

outside the Act's intended reach.       It also shows conclusively that the

Legislature knew how to refer to non-passenger transportation services but did

so only in the context of explaining what is not governed by the TNCSRA. Cf.

DiProspero, 183 N.J. at 495 ("The canon of statutory construction, expressio

unius est exclusio alterius—expression of one thing suggests the exclusion of

another left unmentioned—sheds some light on the interpretative analysis."

(quoting Brodsky v. Grinnell Haulers, Inc., 181 N.J. 102, 112 (2004))).

                                      B.

      Turning to the substantive provisions of the Act that plaintiff relies

upon, N.J.S.A. 39:5H-10 comprehensively establishes the requirements for

insurance coverage.     That section specifies different levels of required

minimum coverage depending on whether a driver who has logged into the

transportation network company's digital network is available to receive a

                                                                          A-2883-20
                                      15
prearranged ride request but is not providing a prearranged ride. Pertinent to

this appeal, N.J.S.A. 39:5H-10(c) specifically states that:

            Whenever a transportation network company driver is
            providing a prearranged ride, the transportation
            network company driver, transportation network
            company, or any combination of the two shall
            maintain the following insurance coverage:

            (1) primary automobile liability insurance in the
            amount of at least $1,500,000 for death, bodily injury,
            and property damage;

            (2) primary automobile insurance for medical
            payments benefits in an amount of at least $10,000 per
            person per incident, which shall only apply to and
            provide coverage for the benefit of the transportation
            network company driver; and

            (3) uninsured and underinsured motorist coverage in
            an amount of at least $1,500,000.

            [N.J.S.A. 39:5H-10(c).]

      Plaintiff relies on the requirement set forth in subparagraph 3 to support

his claim that James River's policy must provide underinsured motorist

coverage in the amount of at least $1,500,000. However, that provision by its

literal terms applies only when a "transportation network company driver is

providing a prearranged ride," thereby incorporating the Act's precise and

unambiguous definitions of the terms "transportation network company driver"

and "prearranged ride."     The insurance-related provisions, we emphasize,




                                                                         A-2883-20
                                       16
cannot be read in isolation, but rather must be construed as part of an

integrated whole. See Miah, 179 N.J. at 521.

      Plaintiff contends that transporting food is covered under the Act

because "[t]he definition of a transportation network driver is a person who

receives connections to potential riders and related services from a

transportation network company." 4       Defendant's central argument relies

principally, if not exclusively, on the phrase "and related services," which he

broadly construes to include food delivery.

      We reject plaintiff's contention that this isolated phrase so significantly

expands the scope of the statutory scheme.       We acknowledge the general

principle of statutory construction that we must give meaning to every word

and phrase in a statute.   See Meehan v. Antonellis, 226 N.J. 216, 237-38

(2016). In this instance, however, plaintiff's construction of the phrase "and

related services" disregards the plain meaning of other words and phrases

employed in the statute, indeed, employed in the same sentence that plaintiff

quotes.   Plaintiff's argument is thus inconsistent with the well-established

canon of statutory construction that "a statute is to be interpreted in an

integrated way without undue emphasis on any particular word or phrase and,

4
    We note that we are quoting plaintiff's contention in his brief, not the
statutory definition listed in N.J.S.A. 39:5H-2, which does not contain the
reproduced emphasis.


                                                                          A-2883-20
                                       17
if possible, in a manner which harmonizes all of its parts so as to do justice to

its overall meaning." Miah, 179 N.J. at 521 (quoting Chasin v. Montclair State

Univ., 159 N.J. 418, 427 (1999)).

      In line with that canon of statutory construction, the phrase "and related

services" must be understood in the context of the other language employed in

the definition of the term "transportation network company driver ." See ibid.

As our Supreme Court explained in Miah, "[t]he meaning of words [used in a

statute] may be indicated and controlled by those [words] with which they are

associated." Ibid. (second and third alterations in original) (quoting Germann

v. Matriss, 55 N.J. 193, 220 (1970)).

      In this application, the "related services" referred to in the definition of

"transportation network company driver" are limited to services that pertain

directly to "connections to potential riders."    As we have noted, the term

"riders" clearly refers to persons, not items. Such appurtenant services might

include, for example, handling (onloading/stowing/offloading) the rider's

luggage. The phrase might also apply to the prearranged transport of a pet or

service animal that is accompanying the rider. 5      The critical point is that,


5
   We note that the only reference to animals in the TNCSRA is found in the
section that requires TNCs to adopt a policy of non-discrimination. See
N.J.S.A. 39:5H-15(c). That section provides that drivers "shall comply with
all applicable laws relating to accommodation of service animals." Ibid.


                                                                           A-2883-20
                                        18
contrary to plaintiff's broad construction, the phrase "and related services"

presupposes a connection to arrange the transportation of a rider.

                                          C.

       In sum, we believe the primary question posed in this case is easily

resolved under a plain-text analysis. The statutory scheme comprehensively

regulates app-based services that provide rides to human passengers. As we

have    stressed,    nothing   in   the   statutory   text   mentions,   much   less

comprehensively regulates, the delivery of food. In these circumstances, we

need not consider extrinsic sources to determine legislative intent. See J.V.,

242 N.J. at 443.

       Although we need not look to legislative history to clarify the Act's plain

language, we note in the interest of completeness that plaintiff cites no

legislative history suggesting a driver is covered under the TNCSRA while

delivering food. Our review of the legislative history reveals nothing that

might conceivably support plaintiff's contention that the Act applies to food

delivery services.




                                                                            A-2883-20
                                          19
      The only extrinsic interpretative aid plaintiff presents for our

consideration is an excerpt from the New Jersey Motor Vehicle Commission

(MVC)6 website, which explains:

            The MVC is implementing new requirements for
            TNCs, which use a digital network to connect a rider
            to a driver to provide a prearranged ride. The
            Transportation Network Company Safety and
            Regulatory Act establishes safety and insurance
            requirements for TNCs that conduct business in New
            Jersey in order to protect drivers as well as the riding
            public.

            [Transportation Network Company (TNC) Safety and
            Regulatory Act, N.J. MOTOR VEHICLE COMM'N,
            https://www.state.nj.us/mvc/business/tnc.htm (last
            visited Sept. 20, 2022).]

      We agree with plaintiff that the Act serves to protect drivers as well as

"the riding public." Ibid. But nothing on the webpage suggests that the safety

and insurance requirements for transportation network companies set forth in

the Act protect drivers while they are delivering food rather than providing

prearranged rides to riders. On the contrary, the Frequently Asked Questions

document linked on the same MVC webpage, explicitly states that a


6
   We note that the MVC is one of the agencies responsible for implementing
the TNCSRA. N.J.S.A. 39:5H-27 authorizes both the MVC Commissioner and
the Director of the Division of Consumer Affairs in the Department of Law
and Public Safety to adopt rules and regulations to implement the Act. See
also N.J.S.A. 39:5H-4.2 (also authorizing the Director of the Division of
Taxation to adopt rules and regulations).


                                                                        A-2883-20
                                      20
"prearranged ride" is "the provision of transportation by a TNC driver to a

TNC rider," which "begin[s] when a driver accepts a ride requested by a rider

through a digital network controlled by a TNC, continu[es] while the driver

transports a requesting rider, and end[s] when the last requesting rider departs

from the driver's personal vehicle." Transportation Network Company Safety

and Regulatory Act ("Act") Frequently Asked Questions ("FAQs"), N.J.

MOTOR                    V EHICLE                    COMM'N                      1,

https://www.state.nj.us/mvc/pdf/business/tncfaq.pdf (last visited Sept. 20,

2022).

      We find further extrinsic support for our interpretation of the Act in the

regulations that have been promulgated by the MVC. See N.J.A.C. 13:21-26.1

to -26.9. It is well-established that a reviewing court "must be mindful of, and

deferential to, the agency's 'expertise and superior knowledge of a particular

field.'" Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J.

1, 10 (2009).      Accordingly, implementing regulations are relevant in

determining the scope and overall meaning of the statute pursuant to which

those regulations were promulgated. However, we are "in no way bound by

[an] agency's interpretation of a statute or its determination of a strictly legal

issue."   Div. of Youth & Fam. Servs. v. T.B., 207 N.J. 294, 302 (2011)




                                                                           A-2883-20
                                       21
(alteration in original) (quoting Mayflower Sec. Co. v. Bureau of Sec., 64 N.J.

85, 93 (1973)).

      In this instance, the regulations promulgated by the MVC detail the

licensing process for transportation network companies. Like the TNCSRA

itself, nothing in those regulations mentions the transport of food or other

goods.    Although the regulatory definitions generally track the statutory

definitions, see N.J.A.C 13:21-26.1, they create a new definition for the phrase

"operation of a transportation network company." That phrase is defined to

mean "engaging in the business of operating a digital network in the State to

connect a TNC rider to a TNC driver to provide a prearranged ride." Ibid.

(emphasis added). That definition shows that the regulatory framework, like

the statutory scheme it implements, governs the use of mobile digital

technology to arrange for the transport of riders, not the transport of food or

other goods.

                                      D.

      The Legislature by enacting the TNCSRA clearly recognized the

commercial and societal value of new technologies that use mobile digital

networks to connect customers with service providers. But while the use of an

app is necessary to trigger the Act's provisions, that alone is not sufficient.

The Act does not automatically apply, in other words, whenever someone uses



                                                                         A-2883-20
                                      22
an app to connect to a driver. Rather, to fall within the Act's jurisdiction —and

thus to invoke the protections of its minimum insurance coverage provisions—

the app-based connection must be used to arrange a ride between a driver and a

human rider. In this case, plaintiff was not capable of acting as a TNC driver

within the scope of the TNCSRA; his motorcycle does not meet the local

vehicle requirements for driving passengers for Uber in New Jersey.           See

Vehicle          Requirements:              New          Jersey,          U BER,

https://www.uber.com/us/en/drive/new-jersey/vehicle-requirements/           (last

visited Sept. 20, 2022) (listing a four-door vehicle as a minimum requirement

for driving passengers).

      We add that, while the TNCSRA is of comparatively recent vintage, it

was enacted before the COVID-19 pandemic, during which the imperative for

social distancing simultaneously increased the demand for home delivery of

food and reduced the demand for ridesharing. 7 But the evolution of the supply

and demand marketplace since the TNCSRA was enacted does not change its

plain text. While there may be circumstances, not present here, where it is

necessary and appropriate to teach an old law to do new tricks, a statute 's text


7
    We note that to maximize their income, transportation network company
drivers on any given day may connect to multiple apps and perform multiple
functions, delivering food on one trip and transporting passengers on another
trip.


                                                                          A-2883-20
                                       23
does not evolve sua sponte. Reviewing courts must afford due deference to the

legislative process; it is not for the Judiciary to amend a statute to account for

new developments.

      Plaintiff argues in this regard that "there is a hole in the law created by

the constant evolution of technology." In making this argument, he tacitly

acknowledges that his situation falls outside the heartland of the statutory

framework. He asks us to fill that "hole" for his benefit, but it is not our place

to do so. As we have already stated, although the Act clearly serves to protect

drivers and not just passengers, by its literal and unambiguous terms, it

protects only those drivers who are in the process of arranging or providing a

ride to a rider.

      We appreciate that in this case, plaintiff was seriously injured and is

seeking insurance coverage related to those injuries.        He is not seeking

compensation from James River for lost or damaged personal property. We

stress, moreover, that the gravamen of plaintiff's argument is not that food

should be protected under the Act. No one contends that food is tantamount to

human passengers in terms of the need for insurance coverage.             Rather,

plaintiff argues that food delivery drivers should be afforded comparable

protection to that which is given to drivers who are transporting prearranged

riders. That argument rests on the proposition that the risk of a motor vehicle



                                                                           A-2883-20
                                       24
accident and ensuing injury to a driver is essentially the same while delivering

food and while transporting a prearranged rider. See supra note 7 (recognizing

that a driver may alternate between these two distinct types of app-based

transportation services).    The keystone of plaintiff's statutory construction

argument is that there is no sound reason for the Legislature to have afforded

insurance protection to a driver who is in the process of transporting a

prearranged rider but not to that same driver in the same vehicle while he or

she is in the process of fulfilling the prearranged delivery of food.

     Although we appreciate the economic consequences of plaintiff's

situation, his contention that there is a "hole" in the law raises policy

considerations that simply are beyond our purview. See J.V., 242 N.J. at 443

("A court may neither rewrite a plainly[ ]written enactment of the Legislature

nor presume that the Legislature intended something other than that expressed

by way of the plain language." (alteration in original) (quoting O'Connell v.

State, 171 N.J. at 488)). In the final analysis, it is for the Legislature, not trial

or intermediate appellate courts, to fill the void to which plaintiff alludes.

      We note that there is pending legislation that, if enacted, would do just

that by supplementing the TNCSRA, establishing insurance coverage

requirements for businesses that use a digital network to connect customers to




                                                                              A-2883-20
                                         25
a "delivery network company driver for the prearranged delivery of goods."8

S. 486 (as amended by Senate, Mar. 24, 2022) (emphasis added). We decline

to venture an opinion on whether that pending legislation supports or

undermines plaintiff's arguments on this appeal. Compare In re Passaic Cnty.

Utils. Auth. Petition, 321 N.J. Super. 186, 207 (App. Div. 1999) ("Reliance on

proposed or pending legislation to interpret existing statutes is of little

value."), rev'd on other grounds, 164 N.J. 270 (2000), and State v. Tormasi,

466 N.J. Super. 51, 65 (App. Div. 2021) ("We place little value on legislative

proposals that are not enacted into law."), certif. granted, 250 N.J. 6 (2022),

with Voges v. Borough of Tinton Falls, 268 N.J. Super. 279, 285 (App. Div.

1993) ("Statutes [cannot] be read in a vacuum void of relevant historical and

policy considerations and related legislation." (quoting Helfrich v. Hamilton

Twp., 182 N.J. Super. 365, 370 (App. Div. 1981))). All we can say for certain

is that the TNCSRA in its present form does not apply to the circumstances of

this case.

      Affirmed.




8
   The bill as amended defines a "good" to mean "any item, including food,
other than mail or a package to which postage has been affixed." S. 486 (as
amended by Senate, Mar. 24, 2022) (emphasis added).


                                                                        A-2883-20
                                      26